Fill in this information to identify the case:

Debtor Name     Tandem, A Wine & Cheese Bar, LLC

United States Bankruptcy Court for the:   Western District of Washington

Casa number: 1_8_-_1_44~1_2
                          _____
                                                                                                                        D   Check if this is an
                                                                                                                            amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                      12117

Month:                 February 2019                                                               Date report filed:   March 2013
                                                                                                                        MM/ DD/YYYY

Line of business: Restaurant Fine Dining                                                          NAISCcode:

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:

Original signature of responsible party

Printed name of responsible party


  •             1. Questionnaire
      Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                              Yes          No         N/A
            If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

      1.    Did the business operate during the entire reporting period?                                                      [i:I         D          D
      2.    Do you plan to continue to operate the business next month?                                                        [i1         D          D
      3.    Have you paid all of your bills on time?                                                                          [i1          D          D
      4.    Did you pay your employees on time?                                                                               Ci'.I        D          D
      5.    Have you deposited all the receipts for your business into debtor In possession (DIP) accounts?                   [i:!         D          D
      6.    Have you timely filed your tax returns and paid all of your taxes?                                                D            (ii        D
      7.    Have you timely filed all other required government filings?                                                      [i:I         D          Cl
      8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                   Ga           D          Cl
      9.    Have you timely paid all of your insurance premiums?                                                              131          D          D
            If }'.OU answer Yes to an:t: of the guestions in lines 10-181 attach an exelanation and label it Exhibit 8.
      10. Do you have any bank accounts open other than the O!P accounts?                                                     D           5!          D
      11. Have you sold any assets other than inventory?                                                                      D           Gl          D
      12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?               Cl          [iJ         D
      13. Did any insurance company cancel your policy?                                                                       D            ~          D
      14. Did you have any unusual or significant unanticipated expenses?                                                     ~ 'tJ                   D
      15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                 D 13                    Cl
                                                                                                                                         -~
      16. Has anyone made an investment in your business?                                                                     D                  ·-

                                                                                                                                                      0
Official Form 425C                             Monthly Operating Report for Small Business Under Chapter 11                           page 1


                                                                                                        l.
           Case 18-14412-MLB                      Doc 70         Filed 04/01/19       Ent. 04/01/19 16:04:38            Pg. 1 of 29
Debtor Name   Tandem, A Wine & Cheese Bar, LLC                                         Case number   18-14412



    17. Have you paid any bills you owed before you filed bankruptcy?                                                        D                CJ
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                          D                D


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                $<23145.26>
         This amount must equal what you reported as the cash on hand at the end of the month in the previous
         month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
         Attach a listing of all cash received for the month and label it Exhibit C. Include all
         cash received even if you have not deposited it at the bank, collections on
         receivables, credit card deposits, cash received from other parties, or loans, gifts, or
         payments made by other parties on your behalf. Do not attach bank statements in
         lieu of Exhibit C.
         Report the total from Exhibit Chere.                                                          $   73212.04

    21. Total cash disbursements
         Attach a listing of all payments you made in the month and label it Exhibit D. List the
         date paid, payee, purpose, and amount. Include all cash payments, debit card
         transactions, checks issued even if they have not cleared the bank, outstanding
         checks issued before the bankruptcy was filed that were allowed to clear this month,
         and payments made by other parties on your behalf. Do not attach bank statements
         in lieu of Exhibit D.                                                                        - $ _7_44_0_5_.06
         Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                            +   $   -1193.52
         Subtract line 21 from line 20 and report the result here.
         This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
         Add line 22 + line 19. Report the result here.
         Report this figure as the cash on hand at the beginning of the month on your next operating report.
                                                                                                                            =   $ -20693.31

         This amount may not match your bank account balance because you may have outstanding checks that
         have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                          $   26599.56
               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 2




       Case 18-14412-MLB                  Doc 70          Filed 04/01/19          Ent. 04/01/19 16:04:38                  Pg. 2 of 29
Debtor Name     Tandem, A Wine & Cheese Bar, LLC                                            Case number    18-14412



   •            4. Money Owed to You
            Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
            have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
            Identify who owes you money, how much is owed, and when payment is due. Report the total from
            Exhibit F here.
                                                                                                                               $ _ _ _ __0
       25. Total receivables
                  {Exhibit F)



   •           5. Employees
       26. What was the number of employees when the case was filed?
                                                                                                                                            10
       27. What is the number of employees as of the date of this monthly report?
                                                                                                                                            12



               6. Professional Fees
       28. How much have you paid this month in professional fees related   to this bankruptcy case?
                                                                                                                               $ ____        o
                                                                                                                               $ _ _ _ __0
       29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?

       30. How much have you paid this month in other professional fees?                                                       $ _ _ _ _0

       31. How much have you paid in total other professional fees since filing the case?                                           500
                                                                                                                               $ ____ _




               7. Projections

           Compare your actual cash receipts and disbursements to what you projected in the previous month.
           Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                           Column A                     Column B                       ColumnC
                                           Projected                    Actual                   =     Difference

                                           Copy lines 35-37 from        Copy lines 20-22 of            Subtract Column B
                                           the prevlous month's         this report.                   from Column A.
                                           report.

       32. Cash receipts                   $       77650                $   73212.04             =     $      4437.96

       33. Cash disbursements              $       70000                $   74405.06             =     $     -4405.06

                                                    7650                      1193.52            =            6456.48
       34. Net cash flow                   $                            $                              $


       35. Total projected cash receipts for the next month:                                                                   $        105385
       36. Total projected cash disbursements for the next month:                                                             -$ _ _101663
                                                                                                                                     _ __

       37. Tota! projected net cash flow for the next month:                                                                  = $ _ _ _3_72_2


Official Form 425C                        Monthly Operating Report tor Small Business Under Chapter 11                         page 3




          Case 18-14412-MLB                    Doc 70          Filed 04/01/19        Ent. 04/01/19 16:04:38                Pg. 3 of 29
Debtor Name       Tandem, A Wine & Cheese Bar, LLC                                          Case number   18-14412



   •              8. Additional Information

       If available, check the box to the left and attach copies of the following documents.

       G1    38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

       !l    39. Bank reconciliation reports for each account.

       1:21 40.   Financial reports such as an income statement (profit & loss) and/or balance sheet.

       1:21 41. Budget, projection, or forecast reports.

       O     42. Project, job costing, or work-in-progress reports.




Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                  page4




            Case 18-14412-MLB                  Doc 70         Filed 04/01/19          Ent. 04/01/19 16:04:38         Pg. 4 of 29
Tandem Dinner & Wine Bar



Unusual Circumstance



Tandem Dinner and Wine Bar was closed 6 nights of business due to the incredible amount of snowfall
and Governor lns!ee announcing a State of Emergency. This equated to a loss of Revenue to an
approximate $18,000.




Case 18-14412-MLB         Doc 70      Filed 04/01/19      Ent. 04/01/19 16:04:38         Pg. 5 of 29
Tandem Dinner & Wine Bar

Exhibit E



Unpaid Bills February Report



DOR

November 16-EOM         3000.00

December                6279.66

January                 5825.75



4th   Qtr. 941          10,066.64



Globe Electric          657.51

Eastside Ice Machines   770.00




Case 18-14412-MLB          Doc 70   Filed 04/01/19   Ent. 04/01/19 16:04:38   Pg. 6 of 29
Feb-19                                     DISBURSEMENTS     RECEIPTS      NET CASH FLOW
                                   Total   $    74,405.06    $ 68,564.99

Food Sales                                                   $ 31,082.54
Beverage Sales                                               $ 18,769.57
Sales Tax Collected                                          $ 4,985.24
Employee Tips Collected                                      $ 11,654.04
Gift Cards                                                   $ 1,073.60
Party Deposit                                                $ 1,000.00 Breakdown of Payment Type
                                                                           Check               Cash            Cashier's Chk
Advertising & Promotion                    $        81.83                  $           45.00   $       36.83
Bank Service Charges                       $       937.30                  $          937.30
Beverage Purchases.                        $    12,826.95                  $        6,304.63   $   2,621.36    $     3,900.96
Business & Sales Tax                       $     7,148.75                  $        7,148.75
Business License                           $        85.00                  $           85.00
Computer and Internet                      $       497.68                  $          497.68
Employee NET Wages                         $    14,982.70                  $       13,890.80                   $     1,091.90
Food Purchases                             $    18,524.76                  $        4,939.64   $   7,022.96    $     6,562.16
Insurance Expense                          $       520.99                  $          520.99
Laundry                                    $     1,470.08                  $        1,470.08
Meals                                      $        50.88                                      $       50.88
Merchant Acct Fees                         $        50.00                  $           50.00
Music                                      $        24.97                  $           24.97
Office supplies                            $       235.88                  $           73.13   $      162.75
Rent                                       $     5,000.00                                                      $     5,000.00
Repairs & Mtc.                             $        51.85                  $           51.85
Research                                   $       377.79                  $          142.17   $      235.62
Restaurant Supplies                        $     1,679.90                  $        1,499.94   $      179.96
Telephone                                  $       418.54                  $          418.54
Travel                                     $       107.63                  $           78.63   $       29.00
Uniforms                                   $       347.41                  $          347.41
Utilities                                  $          -
Member Draws                               $     8,984.17                    $      8,984.17




                          Case 18-14412-MLB     Doc 70      Filed 04/01/19       Ent. 04/01/19 16:04:38        Pg. 7 of 29
                                                                       1$     41,s10.6s   Is   10,339.36   Is   16,555.02   I $ 74,405.06
                     Breakdown of Draws:
Members Draws, Expenses & Wages
Direct Expenses Paid for Members           $    4,162.70
Member Draws Used by Members               $    4,821.47
Total Member Draw                          $    8,984.17

Member Used Draws for Cash Purchases       $   10,339.36               I                  I
Member Used Draws for Cashiers Checks      s   16,555.02
                                           $   26,894.38




                      Case 18-14412-MLB        Doc 70      Filed 04/01/19   Ent. 04/01/19 16:04:38         Pg. 8 of 29
Tandem Dinner and Wine Bar Budget 2019



               Ordinary Income and Expense                                               February
                                         Income                                              Budget     % Budget       Actual         Difference
                                                   Food                                  $ 35,100.00               $ 31,082.54 $         4,017.46
                                                   Beverage                              $ 23,400.00               $ 18,769.57 $         4,630.43
                                                   Events                                $ 1,500.00                $ l,000.00 $          1,500.00
                                  Total Income                                           $ 60,000.00               $ 50,852.11 $         9,147.89
                                 Other Income
                                                   Tips Payable to Employees             $ 12.000.00               $ 11,654.04 $          345.96
                                                   Ta)( Payable to OoR                   $ 5,400.00                $  4,985.24    $       414.76
                                                   Gift Certificates Sold                $ 250.00                  $ 1,073.60     $      (823.60)
                             Total Other Income                                          $ 17,650.00               $ 17,712.88    $       (62.88)
                             Total Gross Income                                          $ 77,650.00               $ 68,564.99
               Cost of Goods Sold
                                                   Food                                  $ 14,040.00      40%      $ 18,524.76 $ (4,484.76)
                                                   Wine Liquor Beverage                  $ 8,190.00       35%      $ 12,826.95 $ (4,636.95)
                                   Total COG'S                                           $ 22,230.00      37%      $ 31,351.71 $ (9,121.71)
               Gross Profit                                                              $ 55,420.00               $ 37,2.13.28
                                         Expense
                                                   Advertising and Promotion             $     500.00     1%       $      81.83   $    418.17
                                                   Bank Service Charges                  $   350.00       1%       $     937.30   $   (587.30)
                                                   Credit Card Processing                $ 2,400.00       4%       $      50.00   $ (2,3so.001
                                                   Insurance                             $ 550.00         1%       $     520.99   $     (29.01)
                                                   Linen/ Laundry service                $ 1,500.00       3%       $   1,470.08   $     (29.92)
                                                   licenses                              $     350.00     1%       $      85.00   $ {265.00)
                                                   live Music                            s     600.00     1%       $              s      {600.00)
                                                   Dues and Subscriptions                $      75.00     0%       $     24.97    $        (50.03)
                                                   Meals and Entertainment               $     300.00     1%       s     50.88    $      (249.12)
                                                   Office Supplies                       $     250.00     0%       $    235.88  $          (14.12)
                                                   Payroll-Employee Net Wages and Tips   $ 12,000.00     20%       $ 14,982.70  $       2,982.70
                                                   Payroll-Owners Compensation           $ 10,000.00      17%      $ 8,984.17   $      (1,015.83)
                                                   Market Research                       $    300.00      1%       $     377.79 $           77.79
                                                   Bookkeeping                           $     500.00     1%       $            $        (500.00)
                                                   Penalties and Interest                $     200.00     0%       $            $        (200.00}
                                                   Professional Fees                     $     500.00     1%       $            $        (500.001
                                                   Rent and Triple Net                   s   8,762.54    15%       $   5,000.00 $      (3,762.54)
                                                   Parking and Tolls                     $      50.00    0%        $     107.63   s         57.63
                                                   Repair and Maintenance                $   250.00      0%        $      51.85   $      {198.15)
                                                   Restaurant Supplies                   $ 1,000.00       2%       $   2,027.31   $     l,027.31
                                                   Tax Payable - Business and sales      $ 5,400.00                $   7,148.75   $     1,748.75
                                                   Telephone and Internet                $     960.00     2%       $     916.22   $        (43.78)
                                                   United States Trustee Qrtty           $                0''.4    $              $
                                                   Utilities                             $    800.00      0%       $              s 800.00
                                Total Expense                                            $ 47,597.54               s 43,053.35 $ (3,282.45}
              Net Ordinary Income                                                        $ 7,822.46                $ (5,840.07)        -7%




  Case 18-14412-MLB                   Doc 70              Filed 04/01/19           Ent. 04/01/19 16:04:38                  Pg. 9 of 29
        CHASEO                                                                        February 01, 2019through February 28, 2019
        JPMorgan Chase Bank, N.A.
         o
        P Box 182051
                                                                                      Account Number:    IHHHER•009
        Columbus, OH 43218-2051

                                                                                   CUSTOMER SERVICE INFORMATION
                                                                                   Web site:                         Chase.com
                                                                                   Service Center:               1-800-242·7338
     00102292 DRE 702 210 06019 NNNNNNNNNNN 100000000061 0000                      Deaf and Hard of Hearing:     1-800-242-7383
     TANDEM A WINE ANO CHEESE BAR LLC                                              Para Espanol:                 1-888-622-4273
     OBA TANDEM DINNER AND WINE BAR                                                International Calls:          1-713-262-1679
     OPERATING ACCOUNT
     19903 218TH AVE NE
     WOODINVILLE WA 98077-6782




ICHECKING SUMMARY I                        Chase Total Business Checking

                                               INSTANCES                          AMOUNT
 Beginning Balance                                                           $2,036.85
 Deposits and Additions                                25                    68,564.99
 Checks Paid                                           41                   -22.215.98
 ATM & Debit Card Withdrawals                          71                   -17,989.91
 Electronic Withdrawals                                 2                     -1,370.00
 Other Withdrawals                                     12                   -28,569.02
 Fees                                                  41                         -937.30
 Ending Balance                                       192                     -$480.37

Your account ending in 1552 is linked to this account for overdraft protection.


IDEPOSITS AND ADDITIONS I
DATE          DESCRIPTION                                                                                                    AMOUNT
02/01         Payment Received       02/01 Sqc*ID 3Z6K4G58 San Francisco CA Card 1180                                   $1.487.05
02/04         Purchase Return       02/02 Sgc*<ID 3Zmx106C San Francisco CA Card 1180                                    8,327.88
02/04         Purchase Return       02/03 Sgc*<ID 3Za86Nbs San Francisco CA Card 1180                                    5,142.83
02108         Payment Received       02/08 Sgc"ID 3Z2Xc29K San Francisco CA Card 1180                                      636.20
02/11         Pa~ment Received       02110 Sgc*ID 3ZQfd43K San Francisco CA Card 1180                                    1,553.07
02/11         Payment Received       02/11 Sqc*ID 3Zk6Aays San Francisco CA Card 1180                                      232.19
02/11         Pa~ment Received       02109 S9c"ID 3Z5Q9ZE!6 San Francisco CA Card 1180                                      15.00
02/14         Payment Received       02/14 Sqc*ID 3Zmqv3Vn San Francisco CA Card 1180                                      404.48
02115         Purchase Return       02/15 Sqc*<ID 3Z7D7V7P San Francisco CA Card 1180                                    9,991.49
02115         Pa~ment Received       02115 Sqc*ID 3Z~s5Qbk San Francisco CA Card 1180                                      487.05
02/19         Purchase Return       02/17 Sqc'<ID 3Z6J1M5S San Francisco CA Card 1180                                    8,165.63
02/19         Pa~ment Received       02/16 Sgc*ID 3Zxdhmtc San Francisco CA Card 1180                                    4,198.73
02/19         Pa}:'.ment Received    02/18 Sqc*ID 3Zfekzzj San Francisco CA Card 1180                                    2,249.86
02/19         Pa;tment Received      02116 Sgc*ID 3ZXvhvtw San Francisco CA Card 1180                                       21.99
02/20         Pa~ment Received       02/20 S9c*ID 3Zkwa553 San Francisco CA Card 1180                                    3,148.31
02/21         Payment Received       02/21Sqc*ID3Z2Vbxfb San Francisco CA Card 1180                                      2,606.59
02122         Pa~ment Received       02/22 Sgc•10 3Zfdcv5E San Francisco CA Card 1180                                      915.57
02/25         Purchase Return       02/24 Sgc*<ID 3Zskn03D San Francisco CA Card 1180                                    5,818.36
02125         Payment Received       02123 Sgc•JD 3Zynb1Ys San Francisco CA Card 1180                                       3,520.43



                                                                                                                Page 1of8




     Case 18-14412-MLB                 Doc 70        Filed 04/01/19           Ent. 04/01/19 16:04:38                 Pg. 10 of 29
        CHASEO                                                         February 01, 2019through February 28, 2019
                                                                       Account Number:    IHH111Hfl0009


j DEPOSITS AND ADDITIONSj1--r_con_tin_ue_dJ_ _ _ _ _ _ _ _ _ _ _ _ __
 DATE                DESCRIPTION                                                                                 AMOUNT
02/25      Payment Received     02/25 Sqc*ID 3Z5Drfv0 San Francisco CA Card 1180                                  347.64
02/25      Payment Received     02/23 Sqc*ID 3Zrt7Twq San Francisco CA Card 1180                                   48.13
02/26      Payment Received     02/26 Sqc"ID 3Za1Ehyr San Francisco CA Card 1180                                  288.12
02127      Payment Received     02/27 Sqc*ID 3ZmvBM62 San Francisco CA Card 1180                                4,390.51
02128      Deposit   1851768049                                                                                 1,710.00
02/28      Payment Received    02/28 Sqc*ID 3Zppzq18 San Francisco CA Card 1180                                 2,857.88
Total Deposits and Additions                                                                              $68,564.99


jCHECKS PAIDI
                                                                                         DATE
CHECK NO.                  DESCRIPTION                                                   PAID                    AMOUNT
1005        A                                                                            02/01                   $221.54
1008    •"                                                                               02/04                    726.93
1014    wA                                                                               02105                    717.84
1015        A                                                                            02/22                    153.22
1016        A              02/02                                                         02104                  1,327.21
1017        ..             02/05                                                         02/05                    127.68
1019    •A                                                                               02/19                    204.35
1020        "              02/04                                                         02104                    480.48
1021        "                                                                            02104                    640.79
1022        "                                                                            02105                    198.72
1023        "              02/16                                                         02/19                    157.00
1024        A                                                                            02/19                    882.00
1025        A                                                                            02/19                  1,008.00
1036    •A                                                                               02/04                    693.00
1051    •A                 02/15                                                         02/15                  1,077.15
1053    •"                 02116                                                         02/19                    473.48
1054    "                                                                                02119                    350. 11
1055        A                                                                            02/20                    790.98
1057    *       f\                                                                       02/19                    934.16
1058        "                                                                            02119                    377.09
1059        A              02/16                                                         02/19                    764.97
1060        A                                                                            02/19                    420.00
1061        A              02/15                                                         02/15                    168.00
1063    •       A                                                                        02125                    186.41
1064        A                                                                            02/19                    570.44
1066    *A                                                                               02/25                    241.70
1067        "              02/20                                                         02120                    270.34
1068     A                 02/19                                                         02/19                    901.55
1069    "                                                                                02/22                    113.61
1072    •"                 02/19                                                         02/19                  1,061.50
1075    *A                                                                               02/25                     92.28
1076        A                                                                            02/21                    920.40
1077     fl                                                                              02127                    592.87
1079    * /\                                                                             02/25                    898.10
1081    •    fl           02125                                                          02/25                    168.00




                                                                                                  Pa9e 2 or 8



        Case 18-14412-MLB                Doc 70   Filed 04/01/19   Ent. 04/01/19 16:04:38                Pg. 11 of 29
        CHASEO                                                                     February 01, 2019through February 28, 2019
                                                                                   Account Number:    oMHIUl.0009


ICHECKS PAID I               (continued)
                                                                                                     DATE
CHECK NO.            DESCRIPTION                                                                     PAID                   AMOUNT
1083 •A                                                                                              02128                   872.40
1086 * /\            02/25                                                                           02/25                   347.17
1087 /\                                                                                              02/25                   241.56
1090 * A             02125                                                                           02/25                   300.11
1091 A                                                                                               02/25                   613.60
4810 *A                                                                                              02107                   929.24
Total Checks Paid                                                                                                     $22,215.98
If you see a description in the Checks Paid section, it means that we received only electronic infonnation about the check,
not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.
• All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
   one of your previous statements.
" An image of this check may be available for you to view on Chase.com.


fATM & DEBIT CARD WITHDRAWALS!
 OATE       DESCRIPTION                                                                                                     AMOUNT
02101       Card Purchase       01/29 Fish Brewing Company Woodinville WA Card 1180                                         $119.07
02/01       Card Purchase       01/31Zap*Zappos.Com800-927-7671 NV Card 1198                                                 271.40
02101       Card Purchase       01/31Zap*Zappos.Com800~927-7671 NV Card 1198                                                  76.01
02101       Card Purchase       01131 Craigslist.Org 415-399-5200 CA Card 1198                                                45.00
02101       Card Purchase       01/31 Salon Rouge For Hair Bothell WA Card 1198                                              170.00
02101       Card Purchase With Pin 02/01 Mclendons -Woodinville Woodinville WA Card 1180                                      51.85
02101       Card Purchase With Pin 02101 Homegoods 14049 NE Woo Woodinville WA Card 1198                                    192.35
02101       Card Purchase With Pin 02101 Safeway Store 0526 Kirkland WA Card 1180                                            33.48
02101       Recurring Card Purchase 01/31 Amazon Prime Amzn.Com/Bill WA Card 1198                                            14.29
02104       Card Purchase       02101 Chans Place-Woodinvil! Woodinville WA Card 1180                                        50.88
02/04       Card Purchase       02/01 The Whole Pet Shop, LI Woodinville WA Card 1180                                        48.33
02/04       Card Purchase       02/01 Mc Smoke 425-8204635 WA Card 1180                                                     163.50
02/04       Card Purchase       02102 First Due Movers 206-755-6053 WA Card 1180                                            481.25
02/04       Card Purchase       02103 Ml Tierra Woodinville WA Card 1198                                                     91.29
02104       Card Purchase       02102 Smart Foodservice 506 Bothell WA Card 1198                                            510.38
02/04       Card Purchase       02/02 Elegant Details Woodinville WA Card 1198                                              324.45
02104       Card Purchase       02/02 Hanna Andersson Woodin Woodinville WA Card 1198                                        94.58
02104       Card Purchase With Pin 02/02 Tjmaxx #0 14051 NE 175 Woodinville WA Card 1198                                     17.58
02/04       Card Purchase With Pin 02102 Homegoods 14049 NE Woo Woodinville WA Card 1198                                    193.51
02104       Card Purchase W/Cash 02102 Rite Aid Store - 5205 Woodinville WA Card 1198                                       101.00
            Purchase $61.00 Cash Back $40.00
02104       Card Purchase With Pin 02103 Safeway Store 0533 Woodinville WA Card 1180                                        523.39
02104       Recurring Card Purchase 02101 Evergreen POS 206-8767870 WA Card 1198                                            115.49
02106       Card Purchase       02/04 Tomlinson Linen Servic253-6271177 WA Card 1180                                        367.52
02106       Card Purchase       02105 Ecolab Inc Mf 800-352-5326 MN Card 1180                                               779.78
02/06       Card Purchase       02/05 Macrina Wholesale 2064484089 WA Card 1198                                             147.27
02106       Card Purchase       02/06 WA Secretary of State .WA. Gov WA Card 1198                                            85.00
02/06       Non-Chase ATM Withdraw 02/0612413 Willows Rd Kirkland WA Card 1180                                              202.00
02107       Card Purchase       02/06 Chevron 0094964 Woodinville WA Card 1180                                               54.95
02107       ATM Withdrawal       02107 14400 124th Ave NE Kirkland WA Card 1180                                             400.00
02/08       Card Purchase       02/06 IN *Eastside Ski And S Woodinville WA Card 1198                                       190.81
02111       Card Purchase       02/09 Amzn Mktp US*Mb7th9U Amzn.Com/Bill WA Card 1198                                        34.64
02111       Non-Chase ATM Withdraw 02/11 19150 NE Woodinville Woodinville WA Card 1180                                      403.25
02/13       Card Purchase       02/11 Tomlinson Linen Servic 253-6271177 WA Card 1180                                       367.52

                                                                                                              Page 3 of 8




        Case 18-14412-MLB                  Doc 70    Filed 04/01/19          Ent. 04/01/19 16:04:38                 Pg. 12 of 29
        CHASEO                                                            February 01, 2019through February 28, 2019
                                                                          Account Number:    HH811Hlf0009


jATM & DEBIT CARD WITHDRAWALS]                           <continued)

 DATE     DESCRIPTION                                                                                               AMOUNT
02/13    Card Purchase          02/12 Macrina Wholesale 2064484089 WA Card 1198                                      147.27
02113    Card Purchase         02/12 Macrina Wholesale 2064484089 WA Card 1198                                        77.09
02113    Card Purchase With Pin 02113 Safeway Store 0533 Woodinville WA Card 11 BO                                   169.15
02/13    Non-Chase ATM Withdraw 02/13 19150 NE Woodinville Woodinville WA Card 1180                                  283.25
02114    Non-Chase ATM Withdraw 02114 19150 NE Woodinville Woodinville WA Card 1180                                  343.25
02115    Card Purchase          02/14 Clean Planet Car Wash Woodinville WA Card 1180                                  14.00
02115    Card Purchase With Pin 02/15 Smart Foodservi Bothell WA Card 1180                                           387.28
02/19    Card Purchase         02/15 Vinum Wine Importers & 206-6218843 WA Card 1180                                  64.00
02119    Card Purchase         02115 Spa At Willows Lodge Woodinville WA Card 1198                                   140.00
02119    Card Purchase         02115 Rh}'.!hm And Soul Dance 425-489-0861 WA Card 1198                               293.50
02119    Card Purchase         02/16 Vinum Wine Importers & 206-6218843 WA Card 1180                               1,196.27
02/19    Card Purchase With Pin 02116 Offioe Max/Offi 12006 Kirkland WA Card 1180                                     73.13
02/19    ATM Withdrawal          02/16 13425 NE 175th St Woodinville WA Card 1180                                    500.00
02119    Card Purchase With Pin 02/17 Smart Foodservi Bothell WA Card 1180                                           378.85
02/19    Card Purchase With Pin 02/19 Qfc 5828 Kirkland WA Card 1180                                                 181.92
02/19    Recurring Card Purchase 02/16 Ap1•1tunes.Com/Bill 866-712~7753 CA Card 1180                                   2.99
02120    Card Purchase         02/18 Tomlinson Linen Servic 253-6271177 WA Card 1180                                 367.52
02/20    Card Purchase         02118 First Due Movers 206-755-6053 WA Card 1180                                    3,006.92
02/20    Card Purchase With Pin 02/20 Safewa~ Store 0533 Woodinville WA Card 1180                                     33.97
02120    Recurrin9 Card Purchase 02/20 Apl*ltunes.Com/Bill 866-712-7753 CA Card 1180                                  10.99
02/21    Card Purchase         02/21 Sumerian Brewing Compa Woodinville WA Card 1180                                  47.00
02/21    Card Purchase With Pin 02121 Smart Foodservi Bothell WA Card 1180                                           470.30
02/22    Card Purchase         02121 Dnh•Godaddy.Com 480-5058855 AZ Card 1198                                         29.98
02/22    Card Purchase         02/21 Dnh*Godaddy .Com 480-5058855 AZ Card 1198                                       297.20
02/22    Card Purchase         02/21 Lyft *Ride Wed 11Pm Lyft.Com CA Card 1180                                        27.08
02122    Card Purchase With Pin 02/21 Shell Service Station Woodinville WA Card 1180                                  55.99
02122    Recurrin~ Card Purchase 02/21 Msft • E04007U!JI 800-642-7676 WA Card 1180                                    55.01
02/25    Card Purchase         02/21 Cutters Crabhouse Seat! Seattle WA Card 1198                                    235.62
02/25    Card Purchase With Pin 02/23 Smart Foodservi Bothell WA Card 1180                                           539.58
02125    Card Purchase With Pin 02123 Hafti!en #3498 Woodinville WA Card 1180                                        275.04
02125    Non-Chase ATM Withdraw 02/23 17641 Garden Way Woodinvile WA Card 1180                                       303.00
02/25    Card Purchase         02/24 Amznfreetime*Ml5Tz6Ex 888-802-3080 WA Card 1198                                   3.29
02/25    Card Purchase         02125 Lyft *Ride Sun 3Pm Lyft.Com CA Card 1180                                         27.21
02/25    Card Purchase With Pin 02/24 Safeway Store 0533 Woodinville WA Card 1198                                    409.05
02125    Recurrin!.! Card Purchase 02/25 AEl*ltunes.Com/Bill 866-712-7753 CA Card 1180                                10.99
02/26    Card Purchase         02/25 Lyft *Ride Sun 10Pm Lyft.Com CA Card 1180                                        24.34
02126    Card Purchase         02125 AT& T*Bill Pa~ment 800-999-5445 TX Card 1180                                    418.54
02127    Card Purchase         02/25 Tomlinson Linen Servic 253-6271177 WA Card 1180                                 367.52
Total ATM & Debit Card Withdrawals                                                                           $17,989.91


IATM & DEBIT CARD SUMMARY I.--------------
Bradly Joseph Havens Card 1180
                        Total ATM Withdrawals & Debits                                                       $2,434.75
                        Total Card Purchases                                                                $11,247.11
                        Total Card Deposits & Credits                                                       $66,854.99
Lisa Marie Havens Card 1198
                        Total ATM Withdrawals & Debits                                                           $0.00
                        Total Card Purchases                                                                 $4,308.05

                                                                                                     Page 4 of 8




        Case 18-14412-MLB            Doc 70       Filed 04/01/19       Ent. 04/01/19 16:04:38               Pg. 13 of 29
            CHASEO                                                               February 01, 2019through February 28, 2019
                                                                                 Account Number:      CT          Zf0009


                              Total Card Deposits & Credits                                                               $0.00
    ATM & Debit Card Totals
                              Total ATM Withdrawals & Debits                                                       $2,434.75
                              Total Card Purchases                                                                $15,555.16
                              Total Card Deposits & Credits                                                       $66,854.99


!ELECTRONIC WITHDRAWALS!
    DATE      DESCRIPTION                                                                                                AMOUNT
    02/04     Bankcard    Mtot Disc 471707000111669 CCD ID: 1470535472                                                    $50.00
    02/07     WA Dept Revenue Bis Pymt 2305328      CCD ID: 9916001118                                                  1,320.00
    Total Electronic Withdrawals                                                                                    $1,370.00


IOTHER WITHDRAWALS]
    DATE      DESCRIPTION                                                                                                AMOUNT
    02/01    02/01 Withdrawal                                                                                       $1,649.49
    02/06    02/06 Withdrawal                                                                                           2,800.00
    02115    02/15 Withdrawal                                                                                           3,003.65
    02115    02/15 Withdrawal                                                                                           1,500.00
    02/15    02115 Withdrawal                                                                                           3,000.00
    02/19    02/16 Withdrawal                                                                                             716.90
    02/19    02/19 Withdrawal                                                                                           2,368.82
    02121    02121 Withdrawal                                                                                           1,016.16
    02/21    02121 Withdrawal                                                                                           1,000.00
    02/25    02125 Withdrawal                                                                                           5,000.00
    02127    02/27 Withdrawal                                                                                           3,000.00
    02128    02128 Withdrawal                                                                                           3,514.00
    Total Other Withdrawals                                                                                       $28,569.02


I   FEES        1 - - I-    -   -     -     -      -     -     -   -      -     -     -      -      -      -      -        -



    DATE     DESCRIPTION                                                                                                 AMOUNT
    02/01    Official Checks Charge                                                                                       $8.00
    02/01    Official Checks Charge                                                                                        8.00
    02/06    Official Checks Charge                                                                                        8.00
    02106    Non-Chase ATM Fee-With                                                                                        2.50
    02107    Insufficient Funds Fee For Check #4810 IN The Amount of $929.24                                              34.00
    02107    Returned Item Fee For An Unpaid Check #1012 IN The Amount of $252.00                                         34.00
    02108    Insufficient Funds Fee For A $190.81 Card Purchase - Details:  0206IN *Eastside Ski And S                    34.00
             Woodinville WA04312317003261198
             00
    02/11    Non-Chase ATM Fee-With                                                                                        2.50
    02113    Non-Chase ATM Fee-With                                                                                        2.50
    02113    Returned Item Fee For An Unpaid Check #1011 IN The Amount of $831.75                                         34.00
    02/13    Returned Item Fee For An Unpaid Check #1052 IN The Amount of $704.90                                         34.00
    02114    Non-Chase ATM Fee-With                                                                                        2.50
    02/14    Returned Item Fee For An Unpaid Check #1024 IN The Amount of $882.00                                         34.00
    02/15    Official Checks Charge                                                                                        8.00
    02/15    Official Checks Charge                                                                                        8.00
    02119    Official Checks Charge                                                                                        8.00
    02/19    Official Checks Charge                                                                                        8.00
    02/19    Official Checks Charge                                                                                        8.00
    02/21    Official Checks Charge                                                                                        8.00
    02/21    Insufficient Funds Fee For Check #1076 IN The Amount of $920.40                                              34.00

                                                                                                            Page 5of8




            Case 18-14412-MLB             Doc 70        Filed 04/01/19      Ent. 04/01/19 16:04:38               Pg. 14 of 29
         C:HASEO                                                                      February 01, 2019through February 26, 2019
                                                                                      Account Number:     3         FW0009


I FEES I       (continved)

 DATE     DESCRIPTION                                                                                                          AMOUNT
 02/22    Insufficient Funds Fee For Check #1069 IN The Amount of $113.61                                                       34.00
 02122    Insufficient Funds Fee For A $55.01 Recurring Card Purchase - Details:          0221Msft •                            34.00
          E04007Ugt 800-642-7676 WA 04312317003261180
          01
 02/25    Official Checks Charge                                                                                                  8.00
 02/25    Non-Chase ATM Fee-With                                                                                                  2.50
 02/25    Insufficient Funds Fee For Check #1091 IN The Amount of $613.60                                                        34.00
 02/25    Insufficient Funds Fee For Check #1063 IN The Amount of $186.41                                                        34.00
 02/25    Insufficient Funds Fee For Check #1075 IN The Amount of $92.28                                                         34.00
 02/25    Insufficient Funds Fee For A $10.99 Recurring Card Purchase - Details:                                                 34.00
          0225Apl*ltunes.Com/Bill 866-712-7753 CA 04312317003261180
          01
 02126    Insufficient Funds Fee For A $24.34 Card Purchase - Details:    0225Lyft *Ride Sun 10Pm                                34.00
          Lyft.Com CA 04312317003261180
          01
 02126    Insufficient Funds Fee For A $418.54 Card Purchase - Details:    0225AT&T*Bill Payment                                 34.00
          800-999-5445 TX 04312317003261180
          01
 02126    Returned Item Fee For An Unpaid Check #1070 IN The Amount of $797.78                                                   34.00
 02/26    Returned Item Fee For An Unpaid Check #1077 IN The Amount of $592.87                                                   34.00
 02126    Returned Item Fee For An Unpaid Check #1078 IN The Amount of $341.22                                                   34.00
 02/27    Returned Item Fee For An Unpaid Check #1071 IN The Amount of $975.00                                                   34.00
 02127    Insufficient Funds Fee For Check #1077 1N The Amount of $592.87                                                        34.00
 02/28    Official Checks Charge                                                                                                  8.00
 02/28    Insufficient Funds Fee For Check #1083 IN The Amount of $872.40                                                        34.00
 02/28    Returned Item Fee For An Unpaid Check #1095 IN The Amount of $731.20                                                   34.00
 02/28    Returned Item Fee For An Unpaid $520.99 Item - Details: Travelers Insur Cl Payment                                     34.00
          PPD ID: 9130790001
 02128    Returned Item Fee For An Unpaid Check #1094 IN The Amount of $454.00                                                   34.00
 02128    Monthly Service Fee                                                                                                    20.80
 Total Fees                                                                                                                    $937.30

You were charged a monthly service fee of $12.00 this period. You can avoid this fee in the future by maintaining a
minimum daily balance of $1,500.00. Your minimum daily balance was -$859.17.

Chase Total Business Checking allows up to 100 debits, credits, and deposited items per statement period. Your
transaction total for this statement period was 122 and excessive transaction tees were applied. If this level of activity is
typical, please contact us so that we can explore other product options for your business.

IDAILy ENDING BALANCE I
DATE                         AMOUNT             DATE                        AMOUNT              DATE                            AMOUNT
02/01                        $663.42           02/11                       1,062.85            02121                            -345.24
02104                        7,500.09          02/13                         -51.93            02/22                            -229.76
02105                        6,455.85          02114                         -27.20            02/25                            -534.41
02/06                        2,063.78          02/15                       1,285.26            02126                            -859.17
02107                         -708.41          02/19                       1,876.44            02127                            -497.05
02/08                        -297.02           02/20                         544.03            02/28                            -480.37




                                                                                                                 Pege 6 of B




        Case 18-14412-MLB                Doc 70        Filed 04/01/19           Ent. 04/01/19 16:04:38                 Pg. 15 of 29
      CHASE0                                                                                   February 01, 2019through February 28, 2019
                                                                                               Account Number:       HH891itfl0009


ISERVICE CHARGE S U M M A R Y ' - - - - - - - - - - - - -
TRANSACTIONS FOR SERVICE FEE CALCULATION                                                                          NUMBER OF TRANSACTIONS
Checks Paid I Debits                                                                                                                         121
Deposits I Credits                                                                                                                             1
Deposited Items                                                                                                                                0
Transaction Total                                                                                                                            122
SERVICE FEE CALCULATION                                                                                                                 AMOUNT
Service Fee                                                                                                                              $12.00
Service Fee Credit                                                                                                                        $0.00
Net Service Fee                                                                                                                          $12.00
Excessive Transaction Fees (Above 100)                                                                                                    $8.80
Total Service Fees                                                                                                                       $20.80

CASH PROCESSING                                                                                                                         AMOUNT
Cash Deposits Immediate Verification                                                                                                $1,710.00
Cash Deposits Post Verification/Night Drop                                                                                              $0.00
Cash Deposits Total                                                                                                                 $1,710.00
Cash Deposits Allowed                                                                                                               $5,000.00
Excess Cash Deposits                                                                                                                    $0.00




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
address on the front of this statement (non-personal accounts contact Customer Service} immediately If you think your statement or receipt is
incorrect or if you need more Information about a transfer listed on the statement or receipt.
For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
appeared. Be prepared to give us the following information:
         •     Your name and account number
         •     The dollar amount of the suspected error
         •     A description of the error or transfer you are unsure of why you believe it is an error, or why you need more information.
We will investigate your complaint and wilt correct any error promptly. If we take more than 1Obusiness days (or 20 business days far new
accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
us to complete our investigation
IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
incorrect or ~.you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
l{OU must notily the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
JPMorgan Chase BanK, NA Member FDlC

                                                                                            ~        JPMorgan Chase Bank, N.A. Member FDIC
                                                                                            al




                                                                                                                             Page   7 of 6



      Case 18-14412-MLB                     Doc 70           Filed 04/01/19              Ent. 04/01/19 16:04:38                     Pg. 16 of 29
CHASEO                                                       February 01, 2019through February 28, 2019
                                                             Account Number:    WWllPfilil0009




                        This Page Intentionally Left Blank




Case 18-14412-MLB   Doc 70   Filed 04/01/19          Ent. 04/01/19 16:04:38                 Pg. 17 of 29
1:46 PM                    Tandem A Wine and Cheese Bar LLC
04/01/19
Cash Basis                        Transactions by Account
                                      As of February 28, 2019
                          Type
                       Paycheck
                       Paycheck
                                       Date

                                     02/07/2019
                                     02/07/2019
                                                   - -
                                                   Num

                                                   1051
                                                   1055
                                                          Adj             Name

                                                                Ryer, Sara N
                                                                Tapia, Hugo
                                                                                                  Memo




                       Check         02/0712019                 Department of Revenue
                       Transfer      0210712019                                            Funds Transfer

                       Check         02/07/2019                 Chevron
                       Check         02/0812019                 Eastside Ski
                       Transfer      02/08/2019    SQ                                      Funds Transfer

                       Transfer      0211012019    SQ                                      Funds Transfer

                       Check         02/10/2019                 Amazon
                       Transfer      02111/2019                                            Funds Transfer
                       Transfer      02/1112019                                            Funds Transfer

                       Transfer      02/11/2019                                            Funds Transfer

                       Check         02/13/2019    1060         Synne Cellars
                       Check         02/13/2019                 Macrina Bakery
                       Check         02/13/2019                 Macrina Bakery
                       Check         02/13/2019                 Safeway
                       Transfer      02/13/2019                                            Funds Transfer
                       Transfer      02/14/2019                                            Funds Transfer

                       Check         02114/2019                 Vinum Wine Importing
                       Check         02114/2019                 Vinum Wine Importing
                       Check         02114/2019    1061         Kathryn Podamy
                       Transfer      02/1412019                                            Funds Transfer
                       Paycheck      02/15/2019    38           Anderton, Jordan M
                       Paycheck      02/1512019    1063         Fairman, Lisa N
                       Paycheck      02115/2019    1064         Hensley, Lee
                       Paycheck      02/15/2019    41           Hulings., Sonia
                       Paycheck      0211512019    1066         Larson•, Kevin
                       Paycheck      02/1512019    1067         Martin, Kendra
                       Paycheck      02/15/2019    1068         Ryer, Sara N
                       Paycheck      02/15/2019    46           Tapia, Hugo
                       Paycheck      02115/2019    1069         Shanks, William H
                       Transfer      02115/2019                                            Funds Transfer
                       Transfer      02/15/2019                                            Funds Transfer
                       Check         02/1512019                 Smart Food Service         1198
                       Transfer      02115/2019                                            Funds Transfer
                       Transfer      02/15/2019                                            Funds Transfer
                       Paycheck      02/16/2019    1072         Valadez, Jorge
                       Transfer      02/1612019                                            Funds Transfer
                       Check         02/1 B/2019                Tomlinson Linen Service
                       Transfer      02119/2019                                            Funds Transfer
                       Transfer      02/19/2019                                            Funds Transfer
                       Transfer      02/19/2019                                            Funds Transfer
                       Transfer      02/19/2019                                            Funds Transfer
                       Transfer      02/19/2019                                            Funds Transfer
                       Transfer      02/19/2019                                            Funds Transfer
                       Check         02/19/2019                 Office Max



                                                                                                   Page2of12


   Case 18-14412-MLB     Doc 70      Filed 04/01/19       Ent. 04/01/19 16:04:38          Pg. 18 of 29
1:46 PM                    Tandem A Wine and Cheese Bar LLC
04101119
Cash Basis                        Transactions by Account
                                      As of February 28, 2019


    Chase Checking
                          Type


                       Check
                                       Date



                                    02/01/2019
                                                  -
                                                  Num
                                                         -
                                                         Adj


                                                                Safeway
                                                                             Name



                                                                                           1180
                                                                                                  Memo




                       Transfer      02/01/2019                                            Funds Transfer

                       Check         02/01/2019                 Craigslist

                       Transfer      02101/2019   SQ                                       Funds Transfer

                       Check         0210112019   1024          Delille Cellars

                       Check         02101/2019                 Fish Brewing Company

                       Check         02/01/2019                 Zappos

                       Check         02/01/2019                 Zappos

                       Transfer      02/01/2019                                            Funds Transfer

                       Check         02/01/2019                 Mclendons

                       Check         02/0i/2019                 HomeGoods

                       Check         02/01/2019                 Amazon

                       Check         02/01/2019   1076          Ambrosia Selections

                       Check         02/01/2019   1075          J Strecker
                       Check         02/0412019                                            discount

                       Check         02104/2019                 Evergreen POS

                       Check         02/04/2019                 Safeway

                       Check         02104/2019                 Rite Aid Store

                       Check         0210412019                 HomeGoods

                       Check         02/0412019                 TJ Maxx
                       Transfer      02/04/2019                                            Funds Transfer

                       Check         02/04/2019                 Elegant Details

                       Check         02/04/2019                 Smart Food Service         1198
                       Check         02104/2019                 Mi Tierra
                       Check         02/04/2019                 First Due Movers

                       Check         02/04/2019                 MC Smoke

                       Check         02104/2019                 Whole Pet Shop

                       Check         02/0412019                 Chans Place

                       Transfer      02/0412019   SO                                       Funds Transfer

                       Transfer      02/04/2019   SQ                                       Funds Transfer

                       Check         02/06/2019
                       Transfer      02!06/2019                                            Funds Transfer

                       Check         02/06/2019                 Secretary of State

                       Check         02/0612019                 Macrina Bakery

                       Check         02/06/2019                 Eco Lab
                       Check         02/06/2019                 Tomlinson linen Service

                       Check         02/06/2019                 Selections by Sagemore

                       Check         02106/2019                 Selections by Sagemore

                       Transfer      02/06/2019                                            Funds Transfer

                       Paycheck      02107/2019   1059          Anderton, Jordan M

                       Paycheck      02107/2019   1058          Currie, Therese

                       Paycheck      02/0712019   1057          Fairman, Lisa N

                       Paycheck      02107/2019   1054          Hulings*, Sonia

                       Paycheck      02/0712019   33            Jackson, Camille

                       Paycheck     02/07/2019    1053          Martin, Kendra




                                                                                                   Page 1of12


   Case 18-14412-MLB     Doc 70      Filed 04/01/19      Ent. 04/01/19 16:04:38           Pg. 19 of 29
1:46 PM
                            Tandem A Wine and Cheese Bar LLC
04101/19
Cash Basis                        Transactions by Account
                                      As of February 28, 2019
                          Type

                       Transfer
                       Check
                                       Date
                                     02/19/2019
                                     02/19/2019
                                                  -
                                                 Num
                                                         -
                                                         Adj                Name


                                                                 Smart Food Service
                                                                                                  Memo

                                                                                           Funds Transfer
                                                                                           1198
                       Check         02/1912019                 QFC
                       Check        02/19/2019                  itunes
                       Transfer      02119/2019                                            Funds Transfer

                       Transfer     02/19/2019                                             Funds Transfer
                       Transfer     02/20/2019                                             Funds Transfer

                       Check        02120/2019                  Tomlinson Linen Service
                       Check        02/20/2019                  First Due Movers
                       Check        02/20/2019                  Safeway
                       Check        02/20/2019                  itunes
                       Transfer     02/21/2019                                             Funds Transfer
                       Check        02121/2019    1081          Kathryn Podamy
                       Check        02/21/2019                  Sumerian Brew
                       Check        02/21/2019                  Smart Food Service         1198
                       Transfer     02121/2019                                             Funds Transfer

                       Transfer     02/21/2019                                             Funds Transfer
                       Paycheck     02/22/2019    48            Anderton, Jordan M
                       Paycheck     02/2212019    1091          Fairman, Lisa N
                       Paycheck     02/22/2019    1090          Hensley, Lee
                       Paycheck     0212212019    51            Hulings•, Sonia
                       Paycheck     0212212019    1087          Larson·, Kevin
                       Paycheck     0212212019    1086          Martin, Kendra
                       Paycheck     02122/2019    54            Ryer, Sara N
                       Paycheck     02/22/2019    55            Tapia, Hugo
                       Paycheck     02122/2019    1083          Valadez, Jorge
                       Transfer     0212212019                                             Funds Transfer
                       Check        02122/2019                  GoDaddy
                       Check        0212212019                  GoDaddy
                       Check        0212212019                  Lyft
                       Check        02/2212019                  Shell
                       Check        0212212019                  Microsoft
                       Transfer     02/2512019                                             Funds Transfer
                       Transfer     0212512019                                            Funds Transfer
                       Transfer     02/2512019                                            Funds Transfer
                       Transfer     02125/2019                                            Funds Transfer
                       Check        02/25/2019                  Cutters Crabhouse
                       Check        0212512019                  Smart Food Service        1198
                       Check        02/25/2019                  Haggens
                       Transfer     0212512019                                            Funds Transfer
                       Check        02/25/2019                  Amazon
                       Check        02/25/2019                  Lyft
                       Check        02125(2019                  Safeway
                       Check        02/25/2019                  itunes
                       Transfer     0212512019                                            Funds Transfer
                       Transfer     02126/2019                                            Funds Transfer




                                                                                                  Page 3 of12


   Case 18-14412-MLB      Doc 70    Filed 04/01/19       Ent. 04/01/19 16:04:38           Pg. 20 of 29
1:46 PM                         Tandem A Wine and Cheese Bar LLC
04101119
Cash Basis                            Transactions by Account
                                         As of February 28, 2019
                              Type
                           Check
                           Check
                                          Date
                                        02/26/2019
                                        02/2612019
                                                     - -
                                                     Num   Adj
                                                                   Lyft
                                                                   AT&T
                                                                             Name                  Memo




                           Check        02/26/2019                 Tomlinson Linen Service
                           Transfer     02/27/2019                                            Funds Transfer
                           Check        02/2712019                 Travelers Insurance
                           Check        02127/2019                 NW Beverages
                           Check        02/27/2019                 Vinum Wine Importing
                           Check        02/27/2019                 Vinum Wine Importing
                           Transfer     02/27/2019                                            Funds Transfer
                           Check        02/28/2019                 Department of Revenue      January
                           Transfer     02/28/2019                                            Funds Transfer
                           Transfer     02/2812019                                            Funds Transfer
                           Check        0212812019                 Kathryn Podamy
                           Transfer     02128/2019                                            Funds Transfer
                           Check        02/28/2019                                            Service Charge
    Total Chase Checking
TOTAL




                                                                                                    Page 4of12


  Case 18-14412-MLB          Doc 70     Filed 04/01/19     Ent. 04/01/19 16:04:38            Pg. 21 of 29
1:46 PM                         Tandem A Wine and Cheese Bar LLC
04101119
Cash Basis                            Transactions by Account
                                              As of February 28, 2019

    Chase Checking   -
                     Cir



                         -.!    Food Purchases
                                                   Split            Debit       Credit


                                                                                   33.48
                                                                                           Original Amount


                                                                                                      -33.48
                         \'     Cashiers Check by Member                        1,649.49           -1,649.49
                         \      Advertising and Promotion                          45.00              -45.00
                         \      Deposit Clearing                    1,487.05                        1,487.05
                         v      Beverage Purchases                                882.00             -882.00
                                Beverage Purchases                                119_07             -119.07
                         \'     Uniforms                                          271.40             -271.40
                         ,·     Uniforms                                           76.01              -76_01
                         'i     Member Draws & Contributions                      170.00             -170.00
                         ,,     Repairs and Maintenance                            51.85              -51.85
                         \      Restaurant Supplies                               192.35             -192_35
                                Restaurant Supplies                                14.29              -14.29
                         ',,
                                Beverage Purchases                                920.40             -920.40
                     ..;        Beverage Purchases                                 92.28              -92.28
                      ,.=       Merchant Account Fees                              50.00              -50.00
                      \f        Computer and Internet Expenses                    115.49             -115.49
                      \'        Food Purchases                                    523.39             -523.39
                      \'        Restaurant Supplies                               101.00            -101.00
                         \      Restaurant Supplies                               193.51            -193.51
                     ..;        Restaurant Supplies                                17.58              -17.58
                         \      Member Draws & Contributions                       94.58              -94.58
                     \'         Member Draws & Contributions                      324.45            -324.45
                                Food Purchases                                    510.38            -510.38
                     ,;         Research                                           91.29              -91.29
                     \          Member Draws & Contributions                     481.25             -481.25
                     \;         Restaurant Supplies                               163.50            ·163.50
                                Member Draws & Contributions                       48.33             -48.33
                     \'         Research                                           50.88             ·50.88
                      \         Deposit Clearing                    5, 142.83                      5,142.83
                     \'         Deposit Clearing                    8,327.88                       8,327.88
                     -;         Member Draws & Contributions                    1,500_00           ·1,500_00
                                Member Draws & Contributions                     202.0D             -202.00
                     \;         Business Licenses and Permits                     85.00              -85.00
                     \          Food Purchases                                   147.27             -147.27
                     -.:        Restaurant Supplies                              779.78             -779.78
                     ·:         laundry                                          367.52             -367.52
                     \:         Beverage Purchases                               660.00             -660.00
                     \'         Beverage Purchases                               348.00             -348.00
                     ,:         Member Draws & Contributions                    2,800.00          ·2,800.00
                                -SPLIT·                                          764.97             -764.97
                     ,.-        -SPLIT·                                          377.09             -377.09
                     \          ·SPLIT-                                          934_ 16            -934.16
                     ,.         -SPLIT-                                          350.11             .350_11
                                -SPLIT-                                          121.01             -121.01
                     ,-         -SPLIT·                                          473.48             -473.48



                                                                                                     Page 5of12


   Case 18-14412-MLB           Doc 70       Filed 04/01/19       Ent. 04/01/19 16:04:38      Pg. 22 of 29
1:46 PM                     Tandem A Wine and Cheese Bar LLC
04/01/19
Cash Basis                     Transactions by Account
                                          As of February 28, 2019


                  -Ctr


                    y
                            -SPLIT-
                            -SPLIT-
                                               Split            Debit        Credit
                                                                             1,077.15
                                                                               790.98
                                                                                        Original Amount

                                                                                                -1,077.15
                                                                                                  -790.98
                    \'      Sales Tax Payable                                1,320.00           -1,320.00
                            Member Draws & Contributions                       400.00             -400.00
                   ",.      Member Draws & Contributions                        54.95              -54.95
                    ,·      Member Draws & Contributions                       190.81             -190.81
                       \    Deposit Clearing                        636.20                        636.20
                    ·i      Deposit Clearing                         15.00                          15.00
                            Restaurant Supplies                                 34.64              -34.64
                    \'      Deposit Clearing                        232.19                        232.19
                            Deposit Clearing                    1,553.07                         1,553 07
                    \'      Member Draws & Contributions                      403.25              -403.25
                    '(      Beverage Purchases                                 420.00             -420.00
                    \       Food Purchases                                     147.27             -147.27
                    \'      Food Purchases                                      77.09              -77.09
                            Food Purchases                                     169.15             -169.15
                    \'      Member Draws & Contributions                       283.25             -283.25
                    \"      Deposit Clearing                        404.48                        404.48
                    \'.     Beverage Purchases                                  64.00              -64.00
                    ,.      Beverage Purchases                               1.196.27           -1,196.27
                   ,,       Food Purchases                                     168.00            -168 00
                    \       Member Draws & Contributions                      343.25              -343.25
                            -SPLIT-                                           764.94              -764.94
                            -SPLIT-                                            186.41             -186.41
                   ,,       -SPLIT-                                           570.44             -570.44
                            -SPLIT-                                             96.62              -96.62
                   -.;      -SPLIT-                                           241.70             -241.70
                            -SPLIT-                                           270.34             -270.34
                   ,.       -SPLIT-                                           901.55             -901.55
                            -SPLIT-                                           797.78             -797.78
                   ,.       -SPLIT-                                           113.61             -113.61
                   ,.       Deposit Clearing                   9,99i.49                         9,991.49
                   ,,       Member Draws & Contributions                        14.00              -14.00
                   y'       Food Purchases                                    387.28             -387.28
                   \        Member Draws & Contributions                     3,003.65           -3,003.65
                   ..;      Member Draws & Contributions                     3.000.00           -3,000.00
                   \        -SPLIT-                                          1,061.50           -1,061.50
                   \'       Deposit Clearing                        487.05                        487.05
                   \        Laundry                                           367.52             -367.52
                   \'       Deposit Clearing                   8,165.63                         8,165.63
                   \'       Deposit Clearing                   4.198 73                         4,198.73
                   \'       Deposit Clearing                   2,249.86                         2,249.86
                            Deposit Clearing                         21.99                         21.99
                   \        Member Draws & Contributions                      140.00             -140.00
                   ,.       Member Draws & Contributions                      293.50             -293.50
                   ~·       Office Supplies                                    73.13              -73.13



                                                                                                  Page 6of12


   Case 18-14412-MLB       Doc 70        Filed 04/01/19     Ent. 04/01/19 16:04:38        Pg. 23 of 29
1:46 PM                       Tandem A Wine and Cheese Bar LLC
04/01/19
Cash Basis                       Transactions by Account
                                            As of February 28, 2019


                  -Cir
                       ,·
                       -.:
                                                 Split
                              Member Draws & Contributions
                              Food Purchases
                                                                  Debit        Credit
                                                                                 500.00
                                                                                 378.85
                                                                                          Original Amount
                                                                                                    -500.00
                                                                                                    -378.85
                              Food Purchases                                     181.92            ·181.92
                              Music                                                2.99               -2.99
                       <      Member Draws & Contributions                       716.90             -716.90
                       \'     Member Draws & Contributions                     2,368.82           -2,368.82
                              Deposit Clearing                    3, 148.31                       3,148.31
                       '1     Laundry                                            367.52            -367.52
                       I      Member Draws & Contributions                     3,006.92           ·3,006,92
                       ,.     Food Purchases                                      33.97              -33.97
                       I      Music                                               10.99              -10.99
                       '1     Deposit Clearing                    2,606.59                        2,606.59
                       ,.     Food Purchases                                     168.00             -168.00
                       \'     Beverage Purchases                                  47.00              -47.00
                       \'     Food Purchases                                     470.30            -470.30
                              Member Draws & Contributions                     1,016.16           -1,016.16
                       \      Member Draws & Contributions                     1.000.00           .1,000.00
                              -SPLIT·                                            648.02            -648.02
                   ,,         -SPLIT-                                            613.60            -613.60
                   ,.         -SPLIT-                                            300.11            -300.11
                              -SPLIT·                                            105.67            -105.67
                       \'     -SPLIT-                                            241.56            -241.56
                       \'     ·SPLIT-                                            347.17            -347.17
                              ·SPLIT·                                             94.66             -94.66
                              -SPLIT-                                            773.77            -773.77
                       \      -SPLIT-                                            872.40            -872.40
                   ,·         Deposit Clearing                        915.57                        915.57
                   \          Computer and Internet Expenses                      29.98             ·29.98
                   \'         Computer and Internet Expenses                     297.20            ·297.20
                              Travel                                              27.08             -27.08
                              Member Draws & Contributions                        55.99             -55.99
                   "
                   \!
                              Computer and Internet Expenses                      55.01             -55.01
                   ,.         Deposit Clearing                    5,818.36                        5,818.36
                   ,,         Deposit Clearing                    3,520.43                        3,520.43
                   \          Deposit Clearing                        347.64                        347.64
                   "\,/       Deposit Clearing                        48.13                          48.13
                   \          Food Purchases                                    235.62             -235.62
                   \          Food Purchases                                    539.58             -539.58
                              Food Purchases                                    275.04             -275.04
                   ,:         Member Draws & Contributions                      303.00             -303.00
                   \'         Restaurant Supplies                                  3.29              -3.29
                   v          Travel                                             27.21              ·27.21
                   \          Food Purchases                                    409.05             --409.05
                   ,,         Music                                               10.99             -10.99
                   \'         Member Draws & Contributions                     5,000.00          -5,000.00
                   ..;        Deposit Clearing                     288.12                           288.12



                                                                                                    Page 7of12


   Case 18-14412-MLB         Doc 70       Filed 04/01/19       Ent. 04/01/19 16:04:38       Pg. 24 of 29
1:46 PM                             Tandem A Wine and Cheese Bar LLC
04101/19
Cash Basis                                   Transactions by Account
                                                 As of February 28, 2019


                           -
                           Cir

                            ..;
                            1'
                                    Travel
                                    Telephone Expense
                                                       Split           Debit       Credit

                                                                                      24.34
                                                                                     418.54
                                                                                              Original Amount

                                                                                                         -24.34
                                                                                                        -418.54
                                    Laundry                                          367.52            -367.52
                            ,.      Deposit Clearing                   4,390.51                       4,390.51
                                    Insurance Expense                                520.99             -520.99
                                    Beverage Purchases                               599.88             -599.88
                                    Beverage Purchases                               853.49            -853.49
                                    Beverage Purchases                               102.24            -102.24
                                    Member Draws & Contributions                   3.000.00           -3,000.00
                                    -SPLIT-                                        5,828.75           -5,828.75
                           \        Deposit Clearing                   1,710.00                        1,710.00
                           .....    Deposit Clearing                   2,857.88                       2,857.88
                                    Food Purchases                                    84.00             -84.00
                           ..;      Member Draws & Contributions                   3,514.00           -3,514.00
                           ..;      Bank Service Charges                            937.30             -937.30
    Total Chase Checking                                              68,564.99   74,405.06
TOTAL                                                                 68,564.99   74,405.06




                                                                                                        Page 8of12


   Case 18-14412-MLB               Doc 70       Filed 04/01/19     Ent. 04/01/19 16:04:38       Pg. 25 of 29
1:46 PM                           Tandem A Wine and Cheese Bar LLC
04101/19
Cash Basis                           Transactions by Account
                                         As of February 28, 2019
                     Balance

    Chase Checking   -37,617.29
                     -37,650.77
                     -39,300.26
                     -39,345.26
                     -37,858.21
                     -38,740.21
                     -38,859.28
                     -39,130.68
                     -39,206.69
                     -39,376.69
                     -39,428.54
                     -39,620.89
                     -39,635.18
                     -40,555.58
                     -40,647.86
                     -40,697.86
                     -40,813.35
                     -41,336.74
                     -41,437.74
                     -41,631.25
                     -41,648.83
                     -41,743.41
                     -42,067.86
                     -42,578.24
                     -42,669.53
                     -43,150.78
                     -43,314.28
                     -43,362.61
                     -43,413.49
                     -38,270.66
                     ·29,942.78
                     -31,442.78
                     -31,644.78
                     -31.729.78
                     -31,877.05
                     -32,656.83
                     -33,024.35
                     -33,684.35
                     -34,032.35
                     -36,832.35
                     -37.597.32
                     -37,974.41
                     -38,908.57
                     -39,258.68
                     -39,379.69
                     -39,853.17



                                                                                          Page 9of12


   Case 18-14412-MLB        Doc 70      Filed 04/01/19     Ent. 04/01/19 16:04:38   Pg. 26 of 29
1:46 PM                       Tandem A Wine and Cheese Bar LLC
04101119
Cash Basis                       Transactions by Account
                                     As of February 28, 2019
                 aalance
                 -40,930.32
                 -41,721.30
                 -43,041.30
                 -43,441.30
                 -43.496.25
                 -43,687.06
                 ·43,050.86
                 -43,035.86
                ·43,070.50
                 -42,838.31
                 -41,285.24
                -41,688.49
                ·42.108.49
                 -42,255.76
                -42.332.85
                -42,502.00
                -42,785.25
                -42,380.77
                -42,444.77
                -43,641.04
                -43,809.04
                -44, 152.29
                -44,917.23
                -45,103.64
                -45,674.08
                -45,770.70
                -46,012.40
                -46,282.74
                -47,184.29
                -47,982.07
                -48,095.68
                -38,104.19
                -38,118.19
                -38,505.47
                -41,509.12
                44,509.12
                -45,570.62
                ·45,083.57
                -45,451.09
                -37,285.46
                -33,086.73
                ·30,836.87
                -30.814.88
                -30,954.88
                -31,248.38
                -31,321.51



                                                                                    Page 10of12


  Case 18-14412-MLB     Doc 70      Filed 04/01/19    Ent. 04/01/19 16:04:38   Pg. 27 of 29
1:46 PM                        Tandem A Wine and Cheese Bar LLC
04/01/19
Cash Basis                        Transactions by Account
                                      As of February 28, 2019
                 Balance
                 -31,821.51
                 -32,200.36
                 -32,382.28
                 -32,385.27
                 -33, 102.17
                 -35,470.99
                 -32,322.68
                 -32,690.20
                 -35,697.12
                 -35,731.09
                 -35,742.08
                 -33, 135.49
                 -33,303.49
                 -33,350.49
                 -33,820.79
                 -34,836.95
                 -35,836.95
                 -36,484.97
                 -37,098.57
                 -37,398.68
                 -37,504.35
                 -37,745.91
                 -38,093.08
                 -38,187 .74
                 -38,961.51
                 -39,833.91
                 -38,918.34
                 -38,948.32
                 -39,245.52
                 -39,272.60
                 -39,328.59
                 -39,383.60
                 -33,565.24
                 -30.044.81
                 -29,697.17
                 -29,649.04
                 -29,884.66
                 -30,424.24
                 -30,699.28
                 -31,002.28
                 -31,005.57
                 -31,032.78
                 -31,441.83
                 -31,452.82
                 -36,452.82
                 -36, 164.70



                                                                                      Page 11of12

   Case 18-14412-MLB     Doc 70      Filed 04/01/19     Ent. 04/01/19 16:04:38   Pg. 28 of 29
1:46PM                                  Tandem A Wine and Cheese Bar LLC
04/01/19
Cash Basis                                 Transactions by Account
                                               As of February 28, 2019
                          Balance
                          -36, 189.04
                          -36,607.58
                          -36,975.10
                          -32,584.59
                          -33, 105.58
                          -33,705.46
                          -34,558.95
                          -34,661.19
                          -37,661.19
                          -43,489.94
                          -41,779.94
                          -38,922.06
                          -39,006.06
                          -42,520.06
                          -43,457.36
   Total Chase Checking   -43,457.36
TOTAL                     -43,457.36




                                                                                              Page 12of12

  Case 18-14412-MLB              Doc 70       Filed 04/01/19    Ent. 04/01/19 16:04:38   Pg. 29 of 29
